Citation Nr: 1524078	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  14-01 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a March 1, 2012, effective date for an increased rating of 100 percent for prostate cancer with erectile dysfunction.


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  He served in the Republic of Vietnam, during the Vietnam Era, and is a recipient of the Combat Infantryman's Badge and Bronze Star.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Active prostate malignancy has been present from March 1, 2012, to the present.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for prostate cancer with erectile dysfunction have been met from March 1, 2012.  38 U.S.C.A. §§ 1155, 5107, 5110  (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o)(2), 4.115b, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to a March 1, 2012, effective date for the increased rating of 100 percent for prostate cancer with erectile dysfunction.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Malignant neoplasms of the genitourinary system are assigned a 100 percent rating. 38 C.F.R. § 4.115b, Diagnostic Code 7528.  A note following the code provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

The general rule with respect to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation. If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim. If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); 38 C.F.R. § 3.400 (o)(1)(2).

The date of receipt of private physician or lay evidence will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.  38 C.F.R. § 3.157.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

The Veteran's prostate cancer has been service-connected since November 2006.  In a January 2007 rating decision, the RO awarded a 100 percent disability rating, based on the presence of active malignancy.  The RO subsequently ordered a review examination of the Veteran in August 2011.  On the basis of that assessment, the RO proposed a reduction of the Veteran's disability rating to 60 percent in a September 2011 decision.  The Veteran did not initially contest the reduction, which was effectuated in a subsequent December 2011 rating decision.  The RO assigned a March 1, 2012, effective date for the 60 percent reduction, in accordance with the provisions of 38 C.F.R. § 3.105(e).  

Then, in November 2012, the Veteran initiated a claim for an increased rating, which he stated was grounded in a recurrence of his active malignancy.  A January 2013 rating decision awarded a 100 percent evaluation, effective November 7, 2012.  The Veteran expressed disagreement with the effective date of the increased rating.  Specifically, the Veteran has asserted a 100 percent rating should be restored from the date of the prior reduction, March 1, 2012, because lab tests revealed a rising prostate-specific antigen (PSA) prior to that date.  As such, the central question that must be answered in this case is whether the Veteran had a recurrence of active malignancy on or before March 1, 2012.  

Initially, the Board notes that Diagnostic Code 7528 does not define the terms active malignancy, recurrence, or metastasis.  Additionally, the Board finds these terms to be generally outside the general competence of a lay person, such that a medical professional must determine whether active cancer is present.  In an October 2013 examination request, the RO indicated the August 2011 VA examiner determined, "the Veteran's cancer was considered to be in remission."  However, a review of the August 2011 examination report does not show the examiner made that assertion at all.  Rather, the examiner did note the Veteran had a normal PSA following radical prostatectomy, but the examiner also expressly reported that the Veteran's most recent PSA at that time was .06.  

In October 2013, the RO requested and obtained a file review and medical opinion from a nurse practitioner.  Specifically, the RO asked the nurse practitioner to state whether the Veteran's prostate cancer was in the beginning stages of recurrence when his benefits were reduced in March 2012.  The nurse practitioner stated she had reviewed the Veteran's complete claims file.  In sum, the examiner determined the Veteran's, "prostate cancer was still considered to be in remission in March of 2012, therefore the earliest date that it could be said the prostate cancer had recurred would be 18 September 2012."  In support of this opinion, the nurse practitioner cited to the American Urological Association (AUA) guidelines, which define a "biochemical recurrence" as a serum PSA greater than or equal to .2ng/ml which is confirmed by a second PSA greater than or equal to the same.  The nurse practitioner also indicated the Veteran's normal PSA reference range shown on his laboratory reports is less than .10.  The nurse practitioner explained that although the Veteran's PSA tests never reached the level indicated by the AUA, his tests were outside of the normal reference range on both September 18, 2012, and November 7, 2012, and that on November 15, 2012, the Veteran's treating urologist diagnosed "locally recurrent prostate cancer."  As such, the nurse practitioner concluded the first date upon which it could be said that prostate cancer "recurred" was September 18, 2012, as that is the first date showing a PSA outside the normal reference range.  

The Board notes that both the VA nurse practitioner and the AUA acknowledged significant inconsistency in the diagnosis and treatment of active prostate cancer within the medical community.  Specifically, the AUA concluded strict definitions were necessary, based on the, "high degree of variability in the definition of biochemical recurrence."  

By contrast, the Veteran's treating oncologist has determined the Veteran's cancer has been "biochemically recurrent since 2008."  A review of the Veteran's private treatment records from Summit Laboratory shows his PSA steadily remained .01 from the date of his radical prostatectomy in 2007 through May 2008.  However, in October 2008 his PSA was elevated to .04.  Although the Veteran's PSA did fluctuate from 2009 to 2010, since April 2011 his PSA has consistently risen.  Specifically, in April 2011 the Veteran's PSA was .06.  In May 2012 it had climbed to .08, and as noted above, by September 2012 was .1.  The Veteran's treating physician stated that, "although he has not met the criteria of .2 as yet, there are no other explanations for any PSA to be present" in support of her conclusion that the Veteran has experienced a recurrence of his cancer, which first commenced in 2008.  

The Board initially observes that neither the VA nurse practitioner nor the Veteran's treating physician disputes the presence of active cancer at this time.  The question that must be determined in this case is when the Veteran's cancer returned.  This question, the Board finds, could likely never be ascertained with any degree of certainty.  The VA nurse practitioner has asserted the date upon which the Veteran's PSA labs fell outside the normal reference range should be the delineating date; whereas the Veteran's treating urologist has indicated the mere presence of an elevating PSA is evidence the Veteran's cancer had returned, as there was no other reasonable explanation for his PSA to have risen.  The Board finds both opinions to be reasonable conclusions; however, the Board does note that the person who provided the VA opinion is a nurse practitioner, whereas the Veteran's treating physician is a medical doctor that specializes in urological conditions.  Additionally, the Board notes that the AUA has acknowledged a measure of variability among clinicians relative to the diagnosis of active malignancy.  Based on the foregoing, the Board finds the evidence supporting a finding that the Veteran's cancer had recurred on or before March 1, 2012, to be in at least equipoise with the evidence indicating that it recurred after that date.  Therefore, the benefit of the doubt is resolved in the Veteran's favor, and the Veteran is entitled to restoration of the 100 percent rating from March 1, 2012. 


ORDER

Entitlement to a March 1, 2012 effective date for an increased rating of 100 percent for prostate cancer with erectile dysfunction is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


